DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 18 have been amended as per the amendment filed on 2/25/2021 

Currently Claims 1-5, 9-16, and 18-21 are pending and prosecuted.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9-16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Claim 1 recites the following:
A display device, comprising: 
a first display substrate comprising: 
a first base substrate, wherein a display area, a peripheral area, and an intermediate area between the display area and the peripheral area are defined on the first base substrate; and 
a pixel circuit disposed on the first based substrate, wherein the pixel circuit overlaps with the display area; 
a second display substrate comprising a second base substrate spaced apart from the first base substrate; 
light-emitting units disposed on the first base substrate and overlapping with the display area, wherein each of the light-emitting units comprises a common electrode, and a pixel electrode connected to the pixel circuit; 
a dummy display unit disposed between the first and second base substrates and overlapping with the intermediate area, wherein the dummy display unit comprises first and second dummy electrodes; Page 2 of 20 LL-201608-005-1-USO LL-260821-US HAA0558USAppl. No. 15/711,268 Response to Final Office Action filed: 

a black matrix disposed to expose the display area and the intermediate area and to overlap the peripheral area; 

a sealing element disposed between the first and second display substrates to overlap with the peripheral area, wherein the sealing element seals a space between the first and second display substrates, wherein 
the dummy display unit is disposed between the black matrix and the color filter in a direction perpendicular to a thickness direction of the display panel when viewed from a plan view in the thickness direction of the display panel,
the black matrix is overlapping with the sealing element, 
the first dummy electrode is disposed under the second display substrate and the second dummy electrode is disposed on the first display substrate, and 
the first dummy electrode and the second dummy electrode overlap each other.
	However, the specification and the disclosure does not describe a display device, that comprises of a light emitting element with the rest of the components as recited above. The examiner acknowledges paragraph [0060] of the printed publication that discusses that the display panel may be an organic electric field light-emitting display panel, but notes that it also explicitly states that where the display panel DP is not the liquid crystal display panel, the liquid crystal layer may be omitted, and components disposed on the first and second display substrates ST1 and ST2 may be changed. Thus, what components are changed? One of ordinary skill in the art would recognize that components such as the “sealing element”, “color filter” are no longer necessary in an OLED panel since a sealing element is used for sealing the liquid crystal material 
	Claims 2-5, 9-16, and 21 which are dependent from Claim 1, are also rejected for the same rationale.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US Patent Publication 20085/01701, henceforth known as Jung, in view of Nishida, US Patent Publication 2014/0160413, in further view of Lee et al., US Patent Publication 2014/0183481, henceforth known as Lee, and in further view of Furkami et al., US Patent Publication 2008/0278644, henceforth known as Furkami.

 (Abstract; Figure 4 and 6; a display panel), comprising: 
a display panel in which a display area, a peripheral area, and an intermediate area between the display area and the peripheral area are defined (Abstract; Figure 4 and 6; a display panel with a display region, a “peripheral area”, and an “intermediate area”), 

    PNG
    media_image1.png
    461
    835
    media_image1.png
    Greyscale
wherein the display panel comprises: a plurality of pixels overlapping with the display area (Figure 4 and 6; [0040]; [0058]; a plurality of pixel thin film transistors TP that are formed in the display region; 
a dummy display unit overlapping with the intermediate area (Figure 6; [0056]; dummy semiconductor layers 135 and 136 are disposed between the first and second insulation substrate 111 and 211 and in the “intermediate area”); 
a color filter overlapping with the display area (Figure 6; [0060]; a color filter is depicted as overlapping the “display region” and not located in the “peripheral region”);
 (Figure 6; [0057]; an outer black matrix 221b that overlaps the “peripheral area” and is considered by the examiner as exposing the display region and the “intermediate area”);
a signal control unit which outputs a plurality of image signals; a data driver circuit which provides a plurality of image voltages, which correspond to the image signals, respectively, and the intermediate voltage to the display panel  ([0005]; [0100]; a data driving part that supplies data voltage to data lines that supply a data voltage corresponding to respective pixel electrodes 161 according to the driving of the gate lines 121)
However, Jung doesn’t explicitly disclose a color filter overlapping with the display area and not overlapping with the peripheral area and the intermediate area
wherein the dummy display unit is disposed between the black matrix and the color filter in a direction perpendicular to a thickness direction of the display panel when viewed from a plan view in a thickness direction of the display panel,
a signal control unit which outputs a plurality of image signals and an intermediate voltage, which is generated based on the image signals;
a data driver circuit which provides a plurality of image voltages, which correspond to the image signals, respectively, and the intermediate voltage to the display panel;
wherein the dummy display unit comprises first and second dummy electrodes, which generate an electric field,
the first dummy electrode is applied with the intermediate voltage, and 

the black matrix is overlapping with the sealing element,
the first dummy electrode is disposed under the second display substrate and the second dummy electrode is disposed on the first display substrate; 
the first dummy electrode does not overlap the black matrix and the color filter, and 
the first dummy electrode and the second dummy electrode overlap each other.
Nishida disclose a plurality of dummy pixels DM are disposed between the substrate body 10A and 20A, and overlapping in the dummy section 1D. Each dummy pixel DM comprises of a dummy electrode DM, which is supplied with a first potential so as to perform a dark display (generate an electric field), and a common electrode 21, and is depicted in Figure 2 as not being overlapped by the light shielding film BM (Figure 1 and 2; [0042]; [0054];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the disclosure of Jung to further include the teachings of Nishida such that the dummy semiconductor layers 135 and 136 are dummy pixels DM as described in Nishida, and are not overlapped by the black matrix in order to provide a dummy display unit disposed between the first and second base substrates and overlapping with the intermediate area, wherein the dummy display unit comprises first and second dummy electrodes, which generate an electric field, and the second dummy electrode is applied with a common voltage. The motivation to combine these analogous arts is because Nishida teaches using dummy pixels to perform a dark display (black display) (Nishida: [0054];).
(Jung: Figure 4 and 6; Nishida: Figure 1 and 2; [0042]; [0054]; the dummy electrode DM, is disposed underneath the substrate body 20A of Nishida/second insulation substrate 211 of Jung (the first dummy electrode is disposed under the second display substrate), and the    the common electrode 21 of Nishida/251 of Jung is considered by the examiner as being “disposed on” the substrate body 10A/first insulation substrate 111 of Jung through the intervening layers as shown in the figures); 
the first dummy electrode does not overlap the black matrix, and the first dummy electrode and the second dummy electrode overlap each other (Jung: Figure 4 and 6; Nishida: Figure 1 and 2; [0042]; [0054]; the dummy electrode and the common electrode, as described above and depicted in the figures of Nishida, overlap each other but are not overlapped by the black matrix)
However, the combination of Jung and Nishida doesn’t explicitly teach a color filter overlapping with the display area and not overlapping with the peripheral area and the intermediate area
wherein the dummy display unit is disposed between the black matrix and the color filter in a direction perpendicular to a thickness direction of the display panel when viewed from a plan view in a thickness direction of the display panel,
a signal control unit which outputs a plurality of image signals and an intermediate voltage, which is generated based on the image signals;

wherein the first dummy electrode is applied with the intermediate voltage, 
the black matrix is overlapping with the sealing element, and
the first dummy electrode does not overlap the black matrix and the color filter.
However, Lee et al., US Patent Publication 2014/0183481, teaches wherein dummy sub pixels may not include a color filter, unlike sub-pixels ([0048];).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Jung and Nishida to further include the teachings of Lee such that in addition to there being no black matrix overlapping the dummy pixels DM, there is no color filter overlapping it as well. The motivation to combine these arts is because Lee describes that a dummy sub pixel may not include a color filter, unlike sub-pixels (Lee: [0048];).
Therefore, the combination of Jung, Nishida, and Lee teaches a color filter overlapping with the display area and not overlapping with the peripheral area and the intermediate area (Jung: Figure 6; [0060]; Nishida: Figure 1 and 2; [0042]; [0054]; Lee: [0048]; a color filter is depicted as overlapping the “display region”, but is not overlapping the DM pixels or the sealant, so it is not overlapping the “peripheral area” and the “intermediate area”),
wherein the dummy display unit is disposed between the black matrix and the color filter in a direction perpendicular to a thickness direction of the display panel when viewed from a plan view in a thickness direction of the display panel (Jung: Figure 6; [0060]; Nishida: Figure 1 and 2; [0042]; [0054]; Lee: [0048]; because the DM pixels does not have either a black matrix or color filter overlapping it, and is located between the sealant 300, with the outer black matrix 221b overlapping it, and the display region that has the color filters, the examiner considers it as “disposed between the black matrix and the color filter in a direction perpendicular to a thickness direction of the display panel when viewed from a plan view in the thickness direction of the display panel”),
the first dummy electrode does not overlap the black matrix and the color filter (Jung: Figure 6; [0060]; Nishida: Figure 1 and 2; [0042]; [0054]; Lee: [0048]; the DM pixels does not have either a black matrix or color filter overlapping it)
However, the combination of Jung, Nishida, and Lee doesn’t explicitly teach a signal control unit which outputs a plurality of image signals and an intermediate voltage, which is generated based on the image signals;
a data driver circuit which provides a plurality of image voltages, which correspond to the image signals, respectively, and the intermediate voltage to the display panel;
wherein the first dummy electrode is applied with the intermediate voltage, and 
the black matrix is overlapping with the sealing element..
One of ordinary skill in the art, at the time the invention was file, would have recognized through the combinational teachings of Jung, Nishida, and Lee, that since the dummy pixels are disposed between the sealant 300 and the display region, as described in Jung, and Nishida and Lee teach that the dummy pixels are not overlapped by a black matrix or color filter, that the outer black matrix 221b, that overlaps the In re Rose, 105 USPQ 237 (CCPA 1955).
Therefore, the claimed subject matter of “the black matrix is overlapping with the sealing element” would have been obvious to one of ordinary skill in the art.
However, the combination of Jung, Nishida, and Lee doesn’t explicitly teach a signal control unit which outputs a plurality of image signals and an intermediate voltage, which is generated based on the image signals;
a data driver circuit which provides a plurality of image voltages, which correspond to the image signals, respectively, and the intermediate voltage to the display panel;
wherein the first dummy electrode is applied with the intermediate voltage.
Furkami teaches wherein dummy display pixels are arranged around each side of the display section, and comprise of pixel switches that are connected to dummy scanning lines DGL1, that are parallel to the scanning lines GL, and dummy signal lines DSL1, that are parallel to signal lines SL. The dummy signal lines DSL1 receive a signal to be supplied the dummy display pixel from a source driver (Figure 1, 2, and 9; [0040-0045];).
(Furkami: [0037];)
Therefore, the combination of Jung, Nishida, Lee, and Furkami teaches a signal control unit which outputs a plurality of image signals and an intermediate voltage, which is generated based on the image signals; a data driver circuit which provides a plurality of image voltages, which correspond to the image signals, respectively, and the intermediate voltage to the display panel (Jung: [0005]; [0100]; Nishida: Figure 1 and 2; [0037-0062]; Shiomi: Figure 1 and 2(b); [0082]; [0086-0087]; [0100-0102]; Furkami: Figure 1, 2, and 9; [0040-0045]; a data driving part that provides the image data to the pixels, and the dummy image data to the dummy pixels), 
wherein the dummy display unit comprises first and second dummy electrodes, which generate an electric field (Nishida: Figure 1 and 2; [0037-0062]; Shiomi: Figure 1 and 2(b); [0082]; [0086-0087]; [0100-0102]; Furkami: Figure 1, 2, and 9; [0040-0045]; a plurality of dummy pixels, each comprising of a dummy electrode 30D and part of the common electrode 21 (second dummy electrode) that generate an “electric field” in order to produce the image from the dummy image data),
(Nishida: Figure 1 and 2; [0037-0062]; Shiomi: Figure 1 and 2(b); [0082]; [0086-0087]; [0100-0102]; Furkami: Figure 1, 2, and 9; [0040-0045]; the dummy electrode 30D receives the dummy image data)


Regarding Claim 19, The combination of Jung, Nishida, Lee, and Furkami teaches wherein the signal control unit comprises a gradation determination part, which generates the intermediate voltage based on an average of gradation levels of the image signals (Shiomi: Abstract; Figure 2(b) [0086-0087]; [0100-0102]; the dummy image data can be made with the use of an average value of a block, which can be the entire display, of a plurality of pixels including the adjacent pixels). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Nishida, in further view of Lee, in further view of Furkami, and in further view of Applicant Admitted Prior Art, henceforth known as AAPA.. 

Regarding Claim 20, The combination of Jung, Nishida, Lee, and Furkami doesn’t explicitly teach wherein the display panel comprises a plurality of display panels, and each of the display panels comprises a plurality of pixels overlapping with the display area, and a dummy display unit overlapping with the intermediate area.

	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Jung, Nishida, Lee, and Furkami to further include the teachings of AAPA in order to provide wherein the display panel comprises a plurality of display panels, and each of the display panels comprises a plurality of pixels overlapping with the display area, and a dummy display unit overlapping with the intermediate area. The motivation to combine these arts is because it was well known in the art.

Response to Arguments

Applicant’s arguments with respect to claims 1-5, 9-16, and 18-21 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.

Applicant's arguments filed 2/25/2019 have been fully considered but they are not persuasive.

The examiner acknowledges the applicants remarks towards the 112(a) rejection but is unpersuaded by the applicants remarks. The examiner acknowledges the applicants citation of paragraphs [0056] and [0059] but also makes note that 
	The examiner acknowledges applicants remarks that one skilled in the relevant art may have understood the use of the sealing element and the color filter in the manner which applicant describes, but the specificaiton does not provide sufficient disclosure to support the use of these components in the manner as described by the applicant. Therefore, the examiner maintains the 112 rejection of claim 1.


	Additionally, is unpersuaded by applicants remarks that the proposed modification would change the principle of operation of the prior art as there is no modification being done to specifically the dummy semiconductor layers 136 or 136, which Jung explicitly describes as being the reason for why the light emitted from the light sources 700 is being blocked (see paragraph [0067];). Therefore, the examiner unpersuaded by these remarks and maintains the rejection for the reasons set forth above.

The rejection of Claims 19 and 20, which are dependent from Claim 18, are also maintained for the same rationale as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699